Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 1 of 52




                EXHIBIT 3
                                                                                                              CONFIDENTIAL
                    Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 2 of 52


    #108122 serious trademark infringement ­ LETTUCE TURNIP THE
    BEET(R)

Submitted                 Received via   Requester
May 17, 2013, 13:49       Web Service    Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz May 17, 2013, 13:49
Hello Redbubble Legal,

Please, immediately cease and desist the sale of the trademark infringing
shirt listed below which pulls up 1st in Google search results, causing
serious damage to my brand and loss of sales.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
3. Identification of the infringing material:

­
http://www.redbubble.com/people/areliablesource/works/10291871­lettuce­turnip­the­beet­white?country_code=US&p=t­
shirt&utm_campaign=shopping&utm_medium=google_products&utm_source=google&gclid=CLu7juz_nbcCFSEV7AodrxEAOg

1. Elektra Printz Gorski, 815 W. 181st Street, Apt. 4H, NY, NY
10033, cell: 347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
2. I believe in good faith that the material cited above is not
authorized by the intellectual property or copyright owner, its agent, or
the law
3. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited trademark, I am authorized to
make the complaint.

Sincerely,

Elektra

Owner, LETTUCE TURNIP THE BEET® brand

www.coup.etsy.com

System May 17, 2013, 13:49                                                                                 Internal note
Discussion was added to ¿I.P. queue

keegan@redbubble.com May 17, 2013, 15:21                                                                   Internal note
http://support.redbubble.com/discussions/dmca/56449­re­serious­trademark­infringement­lettuce­turnip­the­beetr­
additional­links­to­infringing­products­added

keegan@redbubble.com May 17, 2013, 15:21                                                                   Internal note
The discussion has been closed.

keegan@redbubble.com May 20, 2013, 13:42                                                                   Internal note
http://support.redbubble.com/discussions/dmca/56664­serious­ongoing­trademark­infringement­cease­and­desist

                                               Support Software by Zendesk




                                                                                                                  BATES003662
                                                                                                            CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 3 of 52


    #107983 Re: serious trademark infringement ­ LETTUCE TURNIP THE
    BEET(R) ­ additional links to infringing products added

Submitted               Received via     Requester
May 17, 2013, 13:56     Web Service      Elektra Printz <elektraprintz@gmail.com>

Status    Priority    Group     Assignee
Closed    ­           Content   Jenny Greenhough



Elektra Printz May 17, 2013, 13:56
There are many additional shirt colors/styles that are pulling up in Google
search results, so I have added a few more of those links below....

On Fri, May 17, 2013 at 4:49 PM, Elektra Printz <elektraprintz@gmail.com>wrote:

> Hello Redbubble Legal,
>
> Please, immediately cease and desist the sale of the trademark infringing
> shirt listed below which pulls up 1st in Google search results, causing
> serious damage to my brand and loss of sales.
>
> 1. I have attached a digital file of my signature.
> 2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
> 3. Identification of the infringing material:
>
>
http://www.redbubble.com/people/areliablesource/works/10291878­lettuce­turnip­the­beet­blue?country_code=US&p=t­
shirt&utm_campaign=shopping&utm_medium=google_products&utm_source=google&gclid=CMPDw­
yCnrcCFSho7AodDisAeg

http://www.redbubble.com/people/areliablesource/works/10291888­lettuce­turnip­the­beet­green?country_code=US&p=t­
shirt&utm_campaign=shopping&utm_medium=google_products&utm_source=google&gclid=CLm30Y6DnrcCFYFQ7AodSSsAAw

http://www.redbubble.com/people/areliablesource/works/10085001­lettuce­turnip­the­beet?p=t­shirt

>
>­
> http://www.redbubble.com/people/areliablesource/works/10291871­lettuce­turnip­the­beet­white?country_code=US&p=t­
shirt&utm_campaign=shopping&utm_medium=google_products&utm_source=google&gclid=CLu7juz_nbcCFSEV7AodrxEAOg
>
>
>
>
>
> 1. Elektra Printz Gorski, 815 W. 181st Street, Apt. 4H, NY, NY
> 10033, cell: 347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
> 2. I believe in good faith that the material cited above is not
> authorized by the intellectual property or copyright owner, its agent, or
> the law
> 3. I certify under penalty of perjury that the information provided is
> accurate and that as the owner of the cited trademark, I am authorized to
> make the complaint.
>
> Sincerely,
>
> Elektra
>
> Owner, LETTUCE TURNIP THE BEET® brand
>
> www.coup.etsy.com
>




                                                                                                              BATES003660
                                                                                                                   CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 4 of 52

System May 17, 2013, 13:56                                                                                      Internal note
Discussion was added to ¿I.P. queue

keegan@redbubble.com May 17, 2013, 15:20                                                                        Internal note
http://support.redbubble.com/discussions/dmca/56447­serious­trademark­infringement­lettuce­turnip­the­beetr

keegan@redbubble.com May 17, 2013, 15:21
Dear Elektra,

Thank you for contacting Redbubble. We are looking into your concerns and will be in contact with you again shortly.

Regards,
Redbubble Content Team

keegan@redbubble.com May 17, 2013, 15:21                                                                        Internal note
Forwarded to Corina

keegan@redbubble.com May 17, 2013, 15:21                                                                        Internal note
Discussion was removed from ¿I.P. queue

keegan@redbubble.com May 17, 2013, 15:21                                                                        Internal note
Discussion was added to ¿I.P. ­ Reviewed queue

keegan@redbubble.com May 20, 2013, 13:41                                                                   Internal note
http://support.redbubble.com/discussions/dmca/56664­serious­ongoing­trademark­infringement­cease­and­desist

keegan@redbubble.com May 20, 2013, 14:14                                                                        Internal note
The discussion has been closed.

                                               Support Software by Zendesk




                                                                                                                       BATES003661
                                                                                                                 CONFIDENTIAL
                    Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 5 of 52


    #108101 serious trademark infringement ­ LETTUCE TURNIP THE BEET(R)
    ­ additional link to infringing product

Submitted                 Received via   Requester
May 17, 2013, 15:33       Web Service    Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz May 17, 2013, 15:33
Hello Redbubble Legal,

Please, immediately cease and desist the sale of the infringing product
listed below, and all others using my LETTUCE TURNIP THE BEET® trademark.
This is one of many products I have emailed you the links to today.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
3. Identification of the infringing material:

­
http://www.redbubble.com/people/areliablesource/works/10291891­lettuce­turnip­the­beet­rasta?country_code=US&p=t­
shirt&utm_campaign=shopping&utm_medium=google_products&utm_source=google&gclid=CMfO6q6XnrcCFUqZ4AodtScAbA

4. Elektra Printz Gorski, 815 W. 181st Street, Apt. 4H, NY, NY 10033, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited trademark, I am authorized to
make the complaint.

Sincerely,

Elektra
Owner, LETTUCE TURNIP THE BEET® brand

System May 17, 2013, 15:33                                                                                    Internal note
Discussion was added to ¿I.P. queue

keegan@redbubble.com May 17, 2013, 16:11                                                                      Internal note
Fowarded to Corina

keegan@redbubble.com May 17, 2013, 16:13                                                                      Internal note
Discussion was removed from ¿I.P. queue

keegan@redbubble.com May 17, 2013, 16:13                                                                      Internal note
Discussion was added to ¿I.P. ­ Reviewed queue

Content Team May 19, 2013, 20:11
Dear Elektra,

Thank you for contacting Redbubble. We are looking into your concerns and will be in contact with you again shortly.

Regards,
Redbubble Content Team




                                                                                                                   BATES003658
                                                                                                              CONFIDENTIAL
                Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 6 of 52

keegan@redbubble.com May 20, 2013, 13:41                                                                Internal note
http://support.redbubble.com/discussions/dmca/56664­serious­ongoing­trademark­infringement­cease­and­desist

                                            Support Software by Zendesk




                                                                                                               BATES003659
                                                                                                                 CONFIDENTIAL
                    Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 7 of 52


    #108291 ongoing trademark infringement ­ 2nd notice

Submitted                 Received via    Requester
May 23, 2013, 23:34       Web Service     Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz May 23, 2013, 23:34
Hello Redbubble Legal Team,

You said last week that you had 'removed' all infringing products from your
site with my mark LETTUCE TURNIP THE BEET®, but I found more today.....Here
is my second notice. Please, immediately remove the infringing products
before this holiday weekend, meaning by the end of today, Friday, May 24,
2013.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
3. Identification of the infringing material:

­
http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?country_code=US&p=t­
shirt&utm_campaign=shopping&utm_medium=google_products&utm_source=google&gclid=CLTjo46OrrcCFcyf4AodNRkAVQ(I
have class 25 for apparel)
­
http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?p=sticker(I
have class 16, which includes bumper stickers and other printed
matter)
­
http://www.redbubble.com/people/lettuceleaf/works/9329810­lettuce­turnip­the­beets(my
mark should not be used to sell the shirt, even if it is not directly
printed on the shirt)

4. Elektra Printz Gorski, 815 W. 181st Street, Apt. 4H, NY, NY 10033, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited trademark, I am authorized to
make the complaint.

Sincerely,

Elektra
Owner, LETTUCE TURNIP THE BEET® brand

Attachment: signature file (#1 of DMCA)

System May 23, 2013, 23:34                                                                                    Internal note
Discussion was added to ¿I.P. queue

keegan@redbubble.com May 24, 2013, 10:36
Dear Elektra,

Thank you for contacting Redbubble. We are looking into your concerns and will be in contact with you again shortly.

Regards,
Redbubble Content Team




                                                                                                                   BATES003667
                                                                                               CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 8 of 52

keegan@redbubble.com May 24, 2013, 10:36                                                    Internal note
Discussion was removed from ¿I.P. queue

keegan@redbubble.com May 24, 2013, 10:36                                                    Internal note
Discussion was added to ¿I.P. ­ Reviewed queue

keegan@redbubble.com May 24, 2013, 10:36                                                    Internal note
Forwarded to Corina

Elektra Printz May 24, 2013, 12:05
Hello Redbubble Legal Team,

I just checked, and the infringing products are still listed online
actively for sale....Please, immediately remove the infringing products
before this holiday weekend, meaning by the end of today, Friday, May 24,
2013. I do not want them clouding the Google search results over the long
holiday weekend! It confuses my customers and I am losing sales due to your
illegal merchandise.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
3. Identification of the infringing material:

­
http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?country_code=US&p=t­
shirt&utm_campaign=shopping&utm_medium=google_products&utm_source=google&gclid=CLTjo46OrrcCFcyf4AodNRkAVQ
(I
have class 25 for apparel)
­
http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?p=sticker
(I
have class 16, which includes bumper stickers and other printed matter)
­
http://www.redbubble.com/people/lettuceleaf/works/9329810­lettuce­turnip­the­beets
(my
mark should not be used to sell the shirt, even if it is not directly
printed on the shirt)

4. Elektra Printz Gorski, 815 W. 181st Street, Apt. 4H, NY, NY 10033, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited trademark, I am authorized to
make the complaint.

Sincerely,

Elektra
Owner, LETTUCE TURNIP THE BEET® brand

Attachment: signature file (#1 of DMCA)

On Fri, May 24, 2013 at 2:34 AM, Elektra Printz <elektraprintz@gmail.com>wrote:

> Hello Redbubble Legal Team,
>
> You said last week that you had 'removed' all infringing products from
> your site with my mark LETTUCE TURNIP THE BEET®, but I found more
> today.....Here is my second notice. Please, immediately remove the
> infringing products before this holiday weekend, meaning by the end of
> today, Friday, May 24, 2013.
>



                                                                                                BATES003668
                                                                                                          CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 9 of 52

> 1. I have attached a digital file of my signature.
> 2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
> 3. Identification of the infringing material:
>
>
>­
> http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?country_code=US&p=t­
shirt&utm_campaign=shopping&utm_medium=google_products&utm_source=google&gclid=CLTjo46OrrcCFcyf4AodNRkAVQ(I
have class 25 for apparel)
>­
> http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?p=sticker(I have class 16, which
includes bumper stickers and other printed matter)
>­
> http://www.redbubble.com/people/lettuceleaf/works/9329810­lettuce­turnip­the­beets(my mark should not be used to sell
the shirt, even if it is not directly
> printed on the shirt)
>
> 4. Elektra Printz Gorski, 815 W. 181st Street, Apt. 4H, NY, NY
> 10033, cell: 347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
> 5. I believe in good faith that the material cited above is not authorized
> by the intellectual property or copyright owner, its agent, or the law
> 6. I certify under penalty of perjury that the information provided is
> accurate and that as the owner of the cited trademark, I am authorized to
> make the complaint.
>
> Sincerely,
>
> Elektra
> Owner, LETTUCE TURNIP THE BEET® brand
>
> Attachment: signature file (#1 of DMCA)
>

Elektra Printz May 24, 2013, 12:10
Hello Redbubble Help Team,

Nobody has responded to my DMCA that was sent twice in the past 12 hours.
The infringing products are sill available for sale on your site. Please,
immediately remove the infringing products by the end of today, Friday, May
24, 2013.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
3. Identification of the infringing material:

­
http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?country_code=US&p=t­
shirt&utm_campaign=shopping&utm_medium=google_products&utm_source=google&gclid=CLTjo46OrrcCFcyf4AodNRkAVQ
(I
have class 25 for apparel)
­
http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?p=sticker
(I
have class 16, which includes bumper stickers and other printed matter)
­
http://www.redbubble.com/people/lettuceleaf/works/9329810­lettuce­turnip­the­beets
(my
mark should not be used to sell the shirt, even if it is not directly
printed on the shirt)

4. Elektra Printz Gorski, 815 W. 181st Street, Apt. 4H, NY, NY 10033, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is




                                                                                                            BATES003669
                                                                                                         CONFIDENTIAL
                Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 10 of 52

accurate and that as the owner of the cited trademark, I am authorized to
make the complaint.

Sincerely,

Elektra
Owner, LETTUCE TURNIP THE BEET® brand

Attachment: signature file (#1 of DMCA), screen shot of 1 infringing item
just moments ago.

On Fri, May 24, 2013 at 1:36 PM, Redbubble Content Team <
tender+dbb0e0c920aaad7075142978e74be820f3e5c4837@tenderapp.com> wrote:

> <http://redbubble.com> ** **<#13ed7f0fc2cc1fa7_13ed79d663a0a2c4_>
> **
>
> Dear Elektra,
>
> Thank you for contacting Redbubble. We are looking into your concerns and
> will be in contact with you again shortly.
>
> Regards,
> Redbubble Content Team
> **
> ©2007­2013, RedBubble Pty. Ltd. All Rights Reserved User Agreement<http://www.redbubble.com/agreement> | Privacy
> Policy <http://www.redbubble.com/privacy>
> 650 Castro St., Suite 120­275 | Mountain View, CA 94041 | USA
>
>

keegan@redbubble.com May 24, 2013, 13:50                                                              Internal note
http://support.redbubble.com/discussions/dmca/57137­ongoing­trademark­infringement­3rd­notice

keegan@redbubble.com May 24, 2013, 14:04                                                              Internal note
The discussion has been closed.

                                               Support Software by Zendesk




                                                                                                           BATES003670
                                                                                                CONFIDENTIAL
                Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 11 of 52


    #108357 ongoing trademark infringement ­ 3rd notice

Submitted               Received via    Requester
May 24, 2013, 12:36     Web Service     Elektra Printz <elektraprintz@gmail.com>

Status    Priority    Group     Assignee
Closed    ­           Content   Jenny Greenhough



Elektra Printz May 24, 2013, 12:36
Hello Redbubble Legal Team,

Your ad is pulling up first when I search for my brand. I have contacted
Google Ads/Trademarks to remove your infringing ad. Please, remove the
infringing products immediately. I don't understand why you are taking so
long to remove the products.

­Elektra
Owner, LETTUCE TURNIP THE BEET® brand

Attachment: screen shot of infringing Google Ad of infringing product you
have been asked to remove 3 times now

On Fri, May 24, 2013 at 3:05 PM, Elektra Printz <elektraprintz@gmail.com>wrote:

> Hello Redbubble Legal Team,
>
> I just checked, and the infringing products are still listed online
> actively for sale....Please, immediately remove the infringing products
> before this holiday weekend, meaning by the end of today, Friday, May 24,
> 2013. I do not want them clouding the Google search results over the long
> holiday weekend! It confuses my customers and I am losing sales due to your
> illegal merchandise.
>
> 1. I have attached a digital file of my signature.
> 2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
> 3. Identification of the infringing material:
>
>
>­
> http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?country_code=US&p=t­
shirt&utm_campaign=shopping&utm_medium=google_products&utm_source=google&gclid=CLTjo46OrrcCFcyf4AodNRkAVQ
(I
> have class 25 for apparel)
>­
> http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?p=sticker (I
> have class 16, which includes bumper stickers and other printed matter)
>­
> http://www.redbubble.com/people/lettuceleaf/works/9329810­lettuce­turnip­the­beets (my
> mark should not be used to sell the shirt, even if it is not directly
> printed on the shirt)
>
> 4. Elektra Printz Gorski, 815 W. 181st Street, Apt. 4H, NY, NY
> 10033, cell: 347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
> 5. I believe in good faith that the material cited above is not authorized
> by the intellectual property or copyright owner, its agent, or the law
> 6. I certify under penalty of perjury that the information provided is
> accurate and that as the owner of the cited trademark, I am authorized to
> make the complaint.
>
> Sincerely,
>
> Elektra



                                                                                                  BATES003671
                                                                                                                CONFIDENTIAL
                Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 12 of 52

> Owner, LETTUCE TURNIP THE BEET® brand
>
> Attachment: signature file (#1 of DMCA)
>
> On Fri, May 24, 2013 at 2:34 AM, Elektra Printz <elektraprintz@gmail.com>wrote:
>
>> Hello Redbubble Legal Team,
>>
>> You said last week that you had 'removed' all infringing products from
>> your site with my mark LETTUCE TURNIP THE BEET®, but I found more
>> today.....Here is my second notice. Please, immediately remove the
>> infringing products before this holiday weekend, meaning by the end of
>> today, Friday, May 24, 2013.
>>
>> 1. I have attached a digital file of my signature.
>> 2. I am the owner of the LETTUCE TURNIP THE BEET®
>> trademark (#4297108).
>> 3. Identification of the infringing material:
>>
>>
>> ­
>> http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?country_code=US&p=t­
shirt&utm_campaign=shopping&utm_medium=google_products&utm_source=google&gclid=CLTjo46OrrcCFcyf4AodNRkAVQ(I
have class 25 for apparel)
>> ­
>> http://www.redbubble.com/people/curtisblack72/works/10211666­lettuce­turnip­the­beet?p=sticker(I have class 16, which
includes bumper stickers and other printed matter)
>> ­
>> http://www.redbubble.com/people/lettuceleaf/works/9329810­lettuce­turnip­the­beets(my mark should not be used to sell
the shirt, even if it is not directly
>> printed on the shirt)
>>
>> 4. Elektra Printz Gorski, 815 W. 181st Street, Apt. 4H, NY, NY
>> 10033, cell: 347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
>> 5. I believe in good faith that the material cited above is not
>> authorized by the intellectual property or copyright owner, its agent, or
>> the law
>> 6. I certify under penalty of perjury that the information provided is
>> accurate and that as the owner of the cited trademark, I am authorized to
>> make the complaint.
>>
>> Sincerely,
>>
>> Elektra
>> Owner, LETTUCE TURNIP THE BEET® brand
>>
>> Attachment: signature file (#1 of DMCA)
>>
>
>

System May 24, 2013, 12:36                                                                                   Internal note
Discussion was added to ¿I.P. queue

keegan@redbubble.com May 24, 2013, 13:51                                                                     Internal note
http://support.redbubble.com/discussions/dmca/57111­ongoing­trademark­infringement­2nd­notice

keegan@redbubble.com May 24, 2013, 14:04
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble website. We've
reviewed the information contained in your complaint and, in accordance with our policy, we've:




                                                                                                                  BATES003672
                                                                                                                    CONFIDENTIAL
                Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 13 of 52

­ removed the content you've referred to; and
­ written to the relevant end user about your complaint and the content we removed.

In most cases, these actions bring the matter to a close.

As you will be aware from reading our [IP/Publicity Rights Policy](http://support.redbubble.com/kb/top20/copyright­
trademark­and­dmca), the end user now has the opportunity to send us a "counter notice." A valid counter notice requires,
among other things, that the end user declare that they have a "good faith belief that the material was removed or disabled
as a result of mistake or misidentification of the material to be removed or disabled." If we receive a valid counter notice
from the relevant end user, we will notify you at the email address you provided to us and include the end user?s personal
contact information so you can address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy. If you
elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue. If we receive
such request and the content otherwise complies with our [User Agreement](http://www.redbubble.com/agreement) and
[IP/Publicity Rights Policy](http://support.redbubble.com/kb/top20/copyright­trademark­and­dmca), we may reinstate the
content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

                                               Support Software by Zendesk




                                                                                                                     BATES003673
                                                                                                        CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 14 of 52


    #45888 notice of ongoing trademark and copyright infringement ­
    new as of January 14, 2014

Submitted                    Received via    Requester
January 14, 2014, 13:44      Web Service     Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz January 14, 2014, 13:44
Hello RedBubble Legal Team,

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
I also hold US Copyright Registration: VA0001817452 / 2011­08­29
LETTUCE TURNIP THE BEET design
3. Identification of the infringing material. Please, make sure ALL
products are removed with my LETTUCE TURNIP THE BEET trademark:
http://www.redbubble.com/explore/lettuce+turnip+the+beet

­
http://www.redbubble.com/people/davidayala/works/10785096­lettuce­turnip­the­beet?p=t­shirt
­
http://www.redbubble.com/people/davidayala/works/10785096­lettuce­turnip­the­beet?p=sticker

4. Elektra Printz Gorski, 1104 Regester Avenue, Baltimore, MD 21239, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,

Elektra
Owner, LETTUCE TURNIP THE BEET® brand

To unsubscribe from this group and stop receiving emails from it, send an email to
dmca+unsubscribe@redbubble.com.

System January 14, 2014, 13:44                                                                     Internal note
Discussion was added to ¿I.P. queue

jamie.michael@redbubble.com January 14, 2014, 14:45
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

­ removed the content you've referred to; and
­ written to the relevant end user about your complaint and the content we removed.

<b>In most cases, these actions bring the matter to a close.<b>



                                                                                                         BATES003648
                                                                                                           CONFIDENTIAL
               Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 15 of 52

As you will be aware from reading our [IP/Publicity Rights Policy]
(http://support.redbubble.com/kb/top20/copyright­trademark­and­dmca), the end user now has the opportunity to
send us a "counter notice." A valid counter notice requires, among other things, that the end user declare that
they have a "good faith belief that the material was removed or disabled as a result of mistake or misidentification
of the material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will
notify you at the email address you provided to us and include the end user?s personal contact information so
you can address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our [User Agreement]
(http://www.redbubble.com/agreement) and [IP/Publicity Rights Policy]
(http://support.redbubble.com/kb/top20/copyright­trademark­and­dmca), we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

Elektra Printz January 20, 2014, 10:18
Hello RedBubble,

The SAME seller David Ayala has just created ANOTHER copy of my trademark
and copyright protected brand! This is the 2nd offense. See the first
removal request last week. David is a repeat offender, who you are
supporting and allowing to sell counterfeit goods. Please, remove this
listing immediately and all related products.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
I also hold US Copyright Registration: VA0001817452 / 2011­08­29
LETTUCE TURNIP THE BEET design
3. Identification of the infringing material. Please, make sure ALL
products are removed with my LETTUCE TURNIP THE BEET trademark:
http://www.redbubble.com/people/davidayala/works/11386551­lettuce­turnip­the­beets

4. Elektra Printz Gorski, 1104 Regester Avenue, Baltimore, MD 21239, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,
Elektra

­­­­­­­­­­ Forwarded message ­­­­­­­­­­
From: Elektra Printz <elektraprintz@gmail.com>
Date: Tue, Jan 14, 2014 at 4:43 PM
Subject: notice of ongoing trademark and copyright infringement ­ new as of
January 14, 2014
To: dmca@redbubble.com

Hello RedBubble Legal Team,

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
I also hold US Copyright Registration: VA0001817452 / 2011­08­29
LETTUCE TURNIP THE BEET design
3. Identification of the infringing material. Please, make sure ALL



                                                                                                            BATES003649
                                                                                                           CONFIDENTIAL
                Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 16 of 52

products are removed with my LETTUCE TURNIP THE BEET trademark:
http://www.redbubble.com/explore/lettuce+turnip+the+beet

­
http://www.redbubble.com/people/davidayala/works/10785096­lettuce­turnip­the­beet?p=t­shirt
­
http://www.redbubble.com/people/davidayala/works/10785096­lettuce­turnip­the­beet?p=sticker

4. Elektra Printz Gorski, 1104 Regester Avenue, Baltimore, MD 21239, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,

Elektra
Owner, LETTUCE TURNIP THE BEET® brand

To unsubscribe from this group and stop receiving emails from it, send an email to
dmca+unsubscribe@redbubble.com.

Ash Mackey January 20, 2014, 14:29
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.

<b>In most cases, these actions bring the matter to a close.<b>

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a
"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify
you at the email address you provided to us and include the end user?s personal contact information so you can
address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

Redbubble Content Team

                                          Support Software by Zendesk




                                                                                                             BATES003650
                                                                                              CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 17 of 52


    #47314 Notice of Copyright and Trademark Infringement ­ ongoing
    as of Jan. 20, 2014

Submitted                    Received via    Requester
January 20, 2014, 13:50      Web Service     Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz January 20, 2014, 13:50
Hello RedBubble,

This is the 2nd offense for seller David Ayala in less than 10 days. See
the first removal request last week. David is a repeat offender, who you
are supporting and allowing to sell counterfeit goods. Please, remove this
listing immediately and all related products.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
I also hold US Copyright Registration: VA0001817452 / 2011­08­29
LETTUCE TURNIP THE BEET design
3. Identification of the infringing material. Please, make sure ALL
products are removed with my LETTUCE TURNIP THE BEET trademark:
http://www.redbubble.com/people/davidayala/works/11386551­lettuce­turnip­the­beets

4. Elektra Printz Gorski, 1104 Regester Avenue, Baltimore, MD 21239, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,
Elektra

­­­­­­­­­­ Forwarded message ­­­­­­­­­­
From: Elektra Printz <elektraprintz@gmail.com>
Date: Tue, Jan 14, 2014 at 4:43 PM
Subject: notice of ongoing trademark and copyright infringement ­ new as of
January 14, 2014
To: dmca@redbubble.com

Hello RedBubble Legal Team,

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
I also hold US Copyright Registration: VA0001817452 / 2011­08­29
LETTUCE TURNIP THE BEET design
3. Identification of the infringing material. Please, make sure ALL
products are removed with my LETTUCE TURNIP THE BEET trademark:
http://www.redbubble.com/explore/lettuce+turnip+the+beet

­
http://www.redbubble.com/people/davidayala/works/10785096­lettuce­turnip­the­beet?p=t­shirt
­
http://www.redbubble.com/people/davidayala/works/10785096­lettuce­turnip­the­beet?p=sticker


                                                                                               BATES003665
                                                                                                    CONFIDENTIAL
              Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 18 of 52

4. Elektra Printz Gorski, 1104 Regester Avenue, Baltimore, MD 21239, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,

Elektra
Owner, LETTUCE TURNIP THE BEET® brand

To unsubscribe from this group and stop receiving emails from it, send an email to
dmca+unsubscribe@redbubble.com.

System January 20, 2014, 13:50                                                                  Internal note
Discussion was added to ¿I.P. queue

Ash Mackey January 20, 2014, 14:32                                                              Internal note
Discussion here:

http://support.redbubble.com/discussions/dmca/112238­notice­of­ongoing­trademark­and­copyright­infringement­
new­as­of­january­14­2014

                                         Support Software by Zendesk




                                                                                                     BATES003666
                                                                                        CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 19 of 52


    #48287 Notice of Copyright and Trademark Infringement ­ ongoing
    as of Jan. 27, 2014

Submitted                    Received via    Requester
January 27, 2014, 19:44      Web Service     Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz January 27, 2014, 19:44
Hello RedBubble,

This is the 2nd infringement in 7 days. You all are not doing enough to
block the use of my trademark on products on your site. Please, remove this
listing immediately and all related products.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
I also hold US Copyright Registration: VA0001817452 / 2011­08­29
LETTUCE TURNIP THE BEET design
3. Identification of the infringing material. Please, make sure ALL
products are removed with my LETTUCE TURNIP THE BEET trademark:
http://www.redbubble.com/people/jaredmcguire/works/11424025­lettuce­turnip­the­beet

4. Elektra Printz Gorski, 1104 Regester Avenue, Baltimore, MD 21239, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,
Elektra

­­­­­­­­­­ Forwarded message ­­­­­­­­­­
From: Elektra Printz <elektraprintz@gmail.com>
Date: Mon, Jan 20, 2014 at 4:50 PM
Subject: Notice of Copyright and Trademark Infringement ­ ongoing as of
Jan. 20, 2014
To: dmca@redbubble.com

Hello RedBubble,

This is the 2nd offense for seller David Ayala in less than 10 days. See
the first removal request last week. David is a repeat offender, who you
are supporting and allowing to sell counterfeit goods. Please, remove this
listing immediately and all related products.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
I also hold US Copyright Registration: VA0001817452 / 2011­08­29
LETTUCE TURNIP THE BEET design
3. Identification of the infringing material. Please, make sure ALL
products are removed with my LETTUCE TURNIP THE BEET trademark:
http://www.redbubble.com/people/davidayala/works/11386551­lettuce­turnip­the­beets



                                                                                         BATES003678
                                                                                                        CONFIDENTIAL
                Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 20 of 52

4. Elektra Printz Gorski, 1104 Regester Avenue, Baltimore, MD 21239, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,
Elektra

­­­­­­­­­­ Forwarded message ­­­­­­­­­­
From: Elektra Printz <elektraprintz@gmail.com>
Date: Tue, Jan 14, 2014 at 4:43 PM
Subject: notice of ongoing trademark and copyright infringement ­ new as of
January 14, 2014
To: dmca@redbubble.com

Hello RedBubble Legal Team,

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademark (#4297108).
I also hold US Copyright Registration: VA0001817452 / 2011­08­29
LETTUCE TURNIP THE BEET design
3. Identification of the infringing material. Please, make sure ALL
products are removed with my LETTUCE TURNIP THE BEET trademark:
http://www.redbubble.com/explore/lettuce+turnip+the+beet

­
http://www.redbubble.com/people/davidayala/works/10785096­lettuce­turnip­the­beet?p=t­shirt
­
http://www.redbubble.com/people/davidayala/works/10785096­lettuce­turnip­the­beet?p=sticker

4. Elektra Printz Gorski, 1104 Regester Avenue, Baltimore, MD 21239, cell:
347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized
by the intellectual property or copyright owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,

Elektra
Owner, LETTUCE TURNIP THE BEET® brand

To unsubscribe from this group and stop receiving emails from it, send an email to
dmca+unsubscribe@redbubble.com.

System January 27, 2014, 19:44                                                                     Internal note
Discussion was added to ¿I.P. queue

keegan@redbubble.com January 28, 2014, 11:47
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

­ removed the content you've referred to; and
­ written to the relevant end user about your complaint and the content we removed.



                                                                                                         BATES003679
                                                                                                           CONFIDENTIAL
               Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 21 of 52

<b>In most cases, these actions bring the matter to a close.<b>

As you will be aware from reading our [IP/Publicity Rights Policy]
(http://support.redbubble.com/kb/top20/copyright­trademark­and­dmca), the end user now has the opportunity to
send us a "counter notice." A valid counter notice requires, among other things, that the end user declare that
they have a "good faith belief that the material was removed or disabled as a result of mistake or misidentification
of the material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will
notify you at the email address you provided to us and include the end user?s personal contact information so
you can address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our [User Agreement]
(http://www.redbubble.com/agreement) and [IP/Publicity Rights Policy]
(http://support.redbubble.com/kb/top20/copyright­trademark­and­dmca), we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

                                          Support Software by Zendesk




                                                                                                            BATES003680
                                                                                                          CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 22 of 52


    #61835 DMCA ­ Notice of Copyright and Trademark Infringement ­
    new as of April 9, 2014

Submitted                Received via   Requester
April 9, 2014, 21:00     Web Service    Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz April 9, 2014, 21:00
Hello RedBubble Legal,

The listings shown are infringing on both my US Copyright and US Trademarks.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #
4454801) and US Copyright Registration: VA0001817452 / 2011­08­29 that
contains the SAME design shown in the links below.
3. Identification of the infringing material. *Please, make sure ALL
products are removed that are sold with this design (including stickers,
tshirts, hoodies, etc.)*
1.
http://www.redbubble.com/people/baileygrl24/works/11774659­lettuce­turnip­the­beet2

2.
http://www.redbubble.com/people/baileygrl24/works/11774645­lettuce­turnip­the­beet

4. 4. Elektra Printz Gorski, 1104 Regester Avenue, Baltimore, MD
21239, cell: 347­376­2367; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not
authorized by the intellectual property or copyright owner, its agent, or
the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,
Elektra

System April 9, 2014, 21:00                                                                           Internal note
Discussion was added to ¿I.P. queue

Jenny Greenhough April 10, 2014, 11:00
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.

<b>In most cases, these actions bring the matter to a close.<b>

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a


                                                                                                            BATES003688
                                                                                                           CONFIDENTIAL
               Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 23 of 52

"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify
you at the email address you provided to us and include the end user?s personal contact information so you can
address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

                                           Support Software by Zendesk




                                                                                                             BATES003689
                                                                                                           CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 24 of 52


    #73429 DMCA ­ June 9, 2014

Submitted                Received via   Requester
June 9, 2014, 20:50      Web Service    Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz June 9, 2014, 20:50
Hello RedBubble Legal,

The listings shown are infringing on both my US Copyright and US Trademarks.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #
4454801) and US Copyright Registration: VA0001817452 / 2011­08­29 that
contains the SAME design shown in the links below.
3. Identification of the infringing material. *Please, make sure ALL
products are removed that are sold with this design (including stickers,
tshirts, hoodies, etc.)*
1.
http://www.redbubble.com/people/alyjuma/works/12001298­lettuce­turnip­the­beet
4. 4. Elektra Printz Gorski, 815 W. 181st St, NY, NY 10033
; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not
authorized by the intellectual property or copyright owner, its agent, or
the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,
Elektra

System June 9, 2014, 20:50                                                                             Internal note
Discussion was added to ¿I.P. queue

Ash Mackey June 9, 2014, 21:00
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.

<b>In most cases, these actions bring the matter to a close.<b>

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a
"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify
you at the email address you provided to us and include the end user?s personal contact information so you can
address the matter directly with that individual.




                                                                                                             BATES003690
                                                                                                           CONFIDENTIAL
               Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 25 of 52

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

Redbubble Content Team

                                          Support Software by Zendesk




                                                                                                            BATES003691
                                                                                                          CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 26 of 52


    #78774 DMCA ­ July 14, 2014

Submitted                 Received via   Requester
July 14, 2014, 17:14      Web Service    Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz July 14, 2014, 17:14
Hello RedBubble Legal,

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #
4454801) and US Copyright Registration: VA0001817452 / 2011­08­29.
3. Identification of the infringing material. ALL PRODUCTS BY THIS
SELLER WITH THIS INFRINGING DESIGN MUST BE REMOVED, INCLUDING THOSE NOT
LISTED BELOW:
1.
http://www.redbubble.com/people/king­luna/works/12266443­lettuce­turnip­the­beet
2.
http://www.redbubble.com/people/king­luna/works/12266443­lettuce­turnip­the­beet?p=greeting­card
3.
http://www.redbubble.com/people/king­luna/works/12266443­lettuce­turnip­the­beet?p=photographic­print
4.
http://www.redbubble.com/people/king­luna/works/12266443­lettuce­turnip­the­beet?p=throw­pillow
5.
http://www.redbubble.com/people/king­luna/works/12266443­lettuce­turnip­the­beet?p=tote­bag
4. 4. Elektra Printz Gorski, 815 W. 181st St, NY, NY 10033
; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not
authorized by the intellectual property or copyright owner, its agent, or
the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,
Elektra

System July 14, 2014, 17:14                                                                           Internal note
Discussion was added to ¿I.P. queue

Ash Mackey July 14, 2014, 23:05
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.

<b>In most cases, these actions bring the matter to a close.<b>

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a


                                                                                                            BATES003651
                                                                                                           CONFIDENTIAL
               Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 27 of 52

"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify
you at the email address you provided to us and include the end user?s personal contact information so you can
address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

Redbubble Content Team

                                           Support Software by Zendesk




                                                                                                             BATES003652
                                                                                                           CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 28 of 52


    #81619 URGENT DMCA ­ August 7, 2014

Submitted                  Received via    Requester
August 6, 2014, 23:20      Web Service     Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz August 6, 2014, 23:20
Hello RedBubble Legal,

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #
4454801) and US Copyright Registration: VA0001817452 / 2011­08­29.
3. Identification of the infringing material. ALL PRODUCTS BY THIS
SELLER WITH THIS INFRINGING DESIGN MUST BE REMOVED, INCLUDING THOSE NOT
LISTED BELOW:
1.
http://www.redbubble.com/people/bluestubble/works/12400618­lettuce­turnip­the­beet
2.
http://www.redbubble.com/people/bluestubble/works/12400618­lettuce­turnip­the­beet?p=sticker
3.
http://www.redbubble.com/people/bluestubble/works/12400618­lettuce­turnip­the­beet?p=t­shirt
4.
http://www.redbubble.com/people/bluestubble/works/12400614­lettuce­turnip­the­beet
4. 4. Elektra Printz Gorski, 815 W. 181st St, NY, NY 10033
; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not
authorized by the intellectual property or copyright owner, its agent, or
the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,
Elektra

System August 6, 2014, 23:20                                                                           Internal note
Discussion was added to ¿I.P. queue

keegan@redbubble.com August 7, 2014, 13:21
Hi Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

­ removed the content you've referred to; and
­ written to the relevant end user about your complaint and the content we removed.

<b>In most cases, these actions bring the matter to a close.<b>

As you will be aware from reading our [IP/Publicity Rights Policy]
(http://support.redbubble.com/kb/top20/copyright­trademark­and­dmca), the end user now has the opportunity to
send us a "counter notice." A valid counter notice requires, among other things, that the end user declare that
they have a "good faith belief that the material was removed or disabled as a result of mistake or misidentification


                                                                                                            BATES003685
                                                                                                           CONFIDENTIAL
               Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 29 of 52

of the material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will
notify you at the email address you provided to us and include the end user?s personal contact information so
you can address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our [User Agreement]
(http://www.redbubble.com/agreement) and [IP/Publicity Rights Policy]
(http://support.redbubble.com/kb/top20/copyright­trademark­and­dmca), we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

                                           Support Software by Zendesk




                                                                                                             BATES003686
                                                                                                   CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 30 of 52


    #81816 Notice of Copyright and Trademark Infringement ­ August 7,
    2014

Submitted                  Received via   Requester
August 7, 2014, 10:49      Web Service    Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz August 7, 2014, 10:49
­­­­­­­­­­ Forwarded message ­­­­­­­­­­
From: Elektra Printz <elektraprintz@gmail.com>
Date: Thu, Aug 7, 2014 at 6:20 AM
Subject: URGENT DMCA ­ August 7, 2014
To: dmca@redbubble.com

Hello RedBubble Legal,

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #
4454801) and US Copyright Registration: VA0001817452 / 2011­08­29.
3. Identification of the infringing material. ALL PRODUCTS BY THIS
SELLER WITH THIS INFRINGING DESIGN MUST BE REMOVED, INCLUDING THOSE NOT
LISTED BELOW:
1.
http://www.redbubble.com/people/bluestubble/works/12400618­lettuce­turnip­the­beet
2.
http://www.redbubble.com/people/bluestubble/works/12400618­lettuce­turnip­the­beet?p=sticker
3.
http://www.redbubble.com/people/bluestubble/works/12400618­lettuce­turnip­the­beet?p=t­shirt
4.
http://www.redbubble.com/people/bluestubble/works/12400614­lettuce­turnip­the­beet
4. 4. Elektra Printz Gorski, 815 W. 181st St, NY, NY 10033
; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not
authorized by the intellectual property or copyright owner, its agent, or
the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,
Elektra

System August 7, 2014, 10:49                                                                   Internal note
Discussion was added to ¿I.P. queue

keegan@redbubble.com August 7, 2014, 13:49                                                     Internal note
http://support.redbubble.com/discussions/content/179868­urgent­dmca­august­7­2014

                                          Support Software by Zendesk




                                                                                                    BATES003687
                                                                                       CONFIDENTIAL
              Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 31 of 52


    #253369 URGENT: Notice of ongoing Copyright and Trademark
    Infringement ­ October 27, 2014

Submitted                  Received via     Requester
October 26, 2014, 21:44    Web Service      Elektra Printz <elektraprintz@gmail.com>

Status    Priority   Group      Assignee
Closed    ­          Content    Jenny Greenhough



Elektra Printz October 26, 2014, 21:44
RE: Notice of ongoing Copyright and Trademark Infringement ­ October 27,
2014

To Redbubble Owner & Legal Rep:

It has come to my attention that Redbubble has been repeatedly using my
registered trademark LETTUCE TURNIP THE BEET®
<https://www.etsy.com/shop/coup?ref=si_shop> (US# 4297108, #4454801;
AUSTRALIA #1556590; UK# 00003006442; CTM# 012046124) in a manner that is
likely to cause serious confusion. I believe, at minimum, that your use
violates my rights under various aspects of trademark law, namely trademark
infringement and false designation of origin in violation of Section §43(a)
of the Lanham Act. Your use threatens to confuse consumers and the
marketplace in general, causing substantial harm to my mark and associated
good will.

I have been submitting copyright and trademark infringement claims to
Redbubble since May 2013, but Redbubble continues to infringe on my rights
in multiple countries by selling counterfeit LETTUCE TURNIP THE BEET
products in the same online market channels. In fact, this is the 2nd time
this month I have had to contact you about your sale of infringing
products. Furthermore, the LETTUCE TURNIP THE BEET design currently being
sold on products on your site is strikingly similar to my own design
protected in US Copyright Registration: VA0001817452 / 2011­08­29.

Required by state and federal US law, I write to demand you cease and
desist from any and all use of the LETTUCE TURNIP THE BEET® mark, including
products which are confusingly similar to the mark. Accordingly, I demand
that you agree to:

1. Immediately cease and desist from all use, sale, distribution, and
promotion of the LETTUCE TURNIP THE BEET® mark on all products, including
and not limited to all products seen here:
http://www.redbubble.com/people/gregwr/works/12894316­turnip­the­beet?p=t­shirt

2. Immediately cease and desist from any and all activities that may
indicate, or may be construed to indicate, association with me and my
products and services, or that pass off my products or services as being
the same as or associated with my products or services; and

3. Remove all related photos of the infringing products on your social
media sites, including and not limited to Twitter, Instagram, Facebook, as
well as any other online stores, and any brick­and­mortar stores you own or
partner with; and

4. Place a *permanent block* on the use of LETTUCE TURNIP THE BEET on your
site and all products to prevent future infringement and legal conflicts


                                                                                        BATES003675
                                                                                                        CONFIDENTIAL
               Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 32 of 52

with my brand; and

5. Inform me, via email:

a. about the measures that you have taken to comply with this demand; and

b. of your agreement not to use any service marks, trademarks, copyrights,
or other materials owned by me without my advance written consent.

I expect your response to confirm your compliance with these demands by
Tuesday, October 28, 2014. THIS IS NOT A DMCA, AND YOUR STANDARD LEGAL
RESPONSE IS NOT ACCEPTABLE. PLEASE HAVE YOUR LEGAL COUNSEL RESPOND TO EACH
AFOREMENTIONED DEMAND IN ITS ENTIRETY.

The information contained herein is not exhaustive of and shall not be
construed as a waiver of any of my rights or remedies at law or in equity
and I hereby reserve all such rights without prejudice.

Regards,

Elektra Printz Gorski
Owner, LETTUCE TURNIP THE BEET® brand

Tender Support October 26, 2014, 21:44                                                              Internal note
Discussion was added to ¿I.P. queue

Ash Mackey October 26, 2014, 21:53
Dear Ms Gorski,

Thank­you for contacting Redbubble, we are looking into your concerns and will in contact with you again shortly.

Regards,
Redbubble Content Team.

Regards,
Redbubble Content Team

Ash Mackey October 26, 2014, 21:54                                                                  Internal note
forwarded to Jen/Corina

Ash Mackey October 26, 2014, 22:03                                                                  Internal note
Discussion was added to ¿I.P. ­ Pending Legal queue

Ash Mackey October 26, 2014, 22:03                                                                  Internal note
Discussion was removed from ¿I.P. queue

Sonya Corneille October 28, 2014, 12:49                                                             Internal note
Dear Ms. Gorski,

Please see the attached correspondence from Corina Maccarin.

Best,

­­
Jen Goldberg
Paralegal, Redbubble



                                                                                                          BATES003676
                                                                               CONFIDENTIAL
            Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 33 of 52

633 Howard Street
San Francisco, CA 94105
415­230­0262
jen.goldberg@redbubble.com

                                Support Software by Zendesk




                                                                                BATES003677
                                                                                                        CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 34 of 52


    #253991 DMCA ­ OCTOBER 30. 2014

Submitted                    Received via    Requester
October 30, 2014, 18:16      Web Service     Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Jenny Greenhough



Elektra Printz October 30, 2014, 18:16
NOTICE OF TRADEMARK INFRINGEMENT ­ FALSE ASSOCIATION WITH BRAND

Hello RedBubble Legal,

THIS PRODUCT LISTING USES META TAGS THAT DRAW A FALSE ASSOCIATION WITH MY
TRADEMARK PROTECTED BRAND. REDBUBBLE HAS ALSO PURCHASED AN INFRINGING
GOOGLE SHOPPING AD FOR THIS PARTICULAR DESIGN BEING SOLD ON MANY PRODUCTS.

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #
4454801) and US Copyright Registration: VA0001817452 / 2011­08­29.
3. Identification of the infringing material.
1.
http://www.redbubble.com/people/robotface/works/12467008­funny­saying­olive­a­sweet­beet­lettuce­party?
p=kids­clothes
4. 4. Elektra Printz Gorski, 815 W. 181st St, NY, NY 10033
; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not
authorized by the intellectual property or copyright owner, its agent, or
the law
6. I certify under penalty of perjury that the information provided is
accurate and that as the owner of the cited copyright/trademark, I am
authorized to make the complaint.

Sincerely,

Elektra
Owner, LETTUCE TURNIP THE BEET® brand

Tender Support October 30, 2014, 18:16                                                             Internal note
Discussion was added to ¿I.P. queue

keegan@redbubble.com October 31, 2014, 16:38
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

­ removed the content you've referred to; and
­ written to the relevant end user about your complaint and the content we removed.

<b>In most cases, these actions bring the matter to a close.<b>

As you will be aware from reading our [IP/Publicity Rights Policy]
(http://support.redbubble.com/kb/top20/copyright­trademark­and­dmca), the end user now has the opportunity to
send us a "counter notice." A valid counter notice requires, among other things, that the end user declare that



                                                                                                         BATES003681
                                                                                                           CONFIDENTIAL
               Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 35 of 52

they have a "good faith belief that the material was removed or disabled as a result of mistake or misidentification
of the material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will
notify you at the email address you provided to us and include the end user?s personal contact information so
you can address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our [User Agreement]
(http://www.redbubble.com/agreement) and [IP/Publicity Rights Policy]
(http://support.redbubble.com/kb/top20/copyright­trademark­and­dmca), we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

                                          Support Software by Zendesk




                                                                                                            BATES003682
                                                                                                              CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 36 of 52


    #162859 DMCA ­ Notice of Copyright and Trademark Infringement

Submitted                         Received via   Requester
November 10, 2014, 01:50          Mail           Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group      Assignee
Closed       ­          Content    Ash Mackey



Elektra Printz November 10, 2014, 01:50
Hello RedBubble Legal,

I have attached a digital file of my signature.
I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #4454801) and US Copyright
Registration: VA0001817452 / 2011­08­29.

Identification of the infringing material. ALL PRODUCTS BY THIS SELLER WITH THIS INFRINGING DESIGN
MUST BE REMOVED:

http://www.redbubble.com/people/emdemapparel/works/12992658­lettuce­turnip­the­beet?p=t­shirt

4. Elektra Printz Gorski, 815 W. 181st St, NY, NY 10033 ; Owner LETTUCE TURNIP THE BEET® brand
I believe in good faith that the material cited above is not authorized by the intellectual property or copyright
owner, its agent, or the law
I certify under penalty of perjury that the information provided is accurate and that as the owner of the cited
copyright/trademark, I am authorized to make the complaint.

Sincerely,

Elektra

Ash Mackey November 10, 2014, 02:50
Dear Ms Gorski,

Dear [NAME],

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.

In most cases, these actions bring the matter to a close.

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a
"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify
you at the email address you provided to us and include the end user’s personal contact information so you can
address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.




                                                                                                                BATES003641
                                                                               CONFIDENTIAL
            Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 37 of 52

Regards,
Redbubble Content Team

                                Support Software by Zendesk




                                                                                BATES003642
                                                                                                              CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 38 of 52


    #360679 Notice of Trademark Infringement ­ Jan. 26, 2014

Submitted                    Received via     Requester
January 26, 2015, 11:25      Mail             Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Sonya Corneille



Elektra Printz January 26, 2015, 11:25
Hello RedBubble Legal,

I have attached a digital file of my signature.
I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #4454801)

Identification of the infringing material. ALL PRODUCTS BY THIS SELLER WITH THIS INFRINGING DESIGN
MUST BE REMOVED:

http://www.redbubble.com/people/bumblebristle/works/13760949­lettuce­turnip­the­beet?p=greeting­card

4. Elektra Printz Gorski, 815 W. 181st St, NY, NY 10033 ; Owner LETTUCE TURNIP THE BEET® brand
I believe in good faith that the material cited above is not authorized by the intellectual property or copyright
owner, its agent, or the law
I certify under penalty of perjury that the information provided is accurate and that as the owner of the cited
trademark, I am authorized to make the complaint.

Sincerely,

Elektra

Sonya Corneille January 26, 2015, 13:08                                                                   Internal note
Corina handling via email.

                                            Support Software by Zendesk




                                                                                                                BATES003674
                                                                                                              CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 39 of 52


    #389727 Notice of Trademark Infringement ­ Feb. 19, 2015

Submitted                       Received via    Requester
February 19, 2015, 20:20        Mail            Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group      Assignee
Closed       ­          Content    Ash Mackey

Content Forms
Takedown (Valid)


Elektra Printz February 19, 2015, 20:20
Hello RedBubble Legal,

I have attached a digital file of my signature.
I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #4454801)

Identification of the infringing material. ALL PRODUCTS BY THIS SELLER WITH THIS INFRINGING DESIGN
MUST BE REMOVED:

http://www.redbubble.com/people/marthamanges/works/14066656­lettuce­turnip­the­beet?p=sticker
4. Elektra Printz Gorski, 815 W. 181st St, NY, NY 10033 ; Owner LETTUCE TURNIP THE BEET® brand
I believe in good faith that the material cited above is not authorized by the intellectual property or copyright
owner, its agent, or the law
I certify under penalty of perjury that the information provided is accurate and that as the owner of the cited
trademark, I am authorized to make the complaint.

Sincerely,

Elektra

Ash Mackey February 19, 2015, 21:34
Dear Ms. Gorski,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.

In most cases, these actions bring the matter to a close.

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a
"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify
you at the email address you provided to us and include the end user’s personal contact information so you can
address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.




                                                                                                                BATES003663
                                                                               CONFIDENTIAL
            Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 40 of 52

Regards,
Redbubble Content Team

                                Support Software by Zendesk




                                                                                BATES003664
                                                                                                              CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 41 of 52


    #1013475 Notice of TM Infringement ­ January 15, 2016

Submitted                    Received via     Requester
January 15, 2016, 08:02      Mail             Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group     Assignee
Closed       ­          Content   Keegan Helmbrecht

Content Forms
Takedown (Valid)


Elektra Printz January 15, 2016, 08:02
Hello RedBubble Legal,

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #4454801)
3. Identification of the infringing material (remove all related products with the same design)

a. http://www.redbubble.com/people/vegantee/works/20301734­thyme­to­turnip­the­beet?grid_pos=5&p=mens­
graphic­t­shirt

4. 4. Elektra Printz Gorski, 815 W. 181st St, NY, NY 10033 ; Owner LETTUCE TURNIP THE BEET® brand
5. I believe in good faith that the material cited above is not authorized by the intellectual property or copyright
owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is accurate and that as the owner of the cited
trademark, I am authorized to make the complaint.

Sincerely,
Elektra

Keegan Helmbrecht January 15, 2016, 14:32
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.

In most cases, these actions bring the matter to a close.

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a
"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify
you at the email address you provided to us and include the end user’s personal contact information so you can
address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team



                                                                                                                BATES003655
                                                                   CONFIDENTIAL
Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 42 of 52

                    Support Software by Zendesk




                                                                    BATES003656
                                                                                                              CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 43 of 52


    #1352363 Notice of Trademark Infringement

Submitted                 Received via     Requester
May 4, 2016, 23:48        Mail             Elektra Printz <legal@lettuceturnipthebeet.net>

Status       Priority   Group       Assignee
Closed       ­          Content     Ash Mackey

Content Forms           Rights Holder/Complainant       Trademark
Takedown (Valid)        Elektra Printz Gorski           Yes


Elektra Printz May 4, 2016, 23:48
Hello Redbubble Legal Rep,

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #4454801)
3. Identification of the infringing material: http://www.redbubble.com/people/sparksgraphics/works/21751029­
turnip­the­beet?grid_pos=1&p=t­shirt REMOVE ALL 37 PRODUCTS
[http://ih0.redbubble.net/image.213755433.1029/flat,800x800,075,f.u3.jpg]
<http://www.redbubble.com/people/sparksgraphics/works/21751029­turnip­the­beet?grid_pos=1&p=t­shirt>

Turnip the Beet by SparksGraphics<http://www.redbubble.com/people/sparksgraphics/works/21751029­turnip­
the­beet?grid_pos=1&p=t­shirt>
www.redbubble.com
Available as T­Shirts & Hoodies, Stickers, iPhone Cases, Samsung Galaxy Cases, Posters, Home Decors, Tote
Bags, Pouches, Prints, Cards, iPad Cases, Laptop Skins, Drawstring Bags, Laptop Sleeves, and Stationeries

4. . 815 W. 181st St, NY, NY 10033
5. I believe in good faith that the material cited above is not authorized by the intellectual property or copyright
owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is accurate and that as the owner of the cited
trademark, I am authorized to make the complaint.

Sincerely,
Elektra

Ash Mackey May 4, 2016, 23:59
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.

In most cases, these actions bring the matter to a close.

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a
"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify
you at the email address you provided to us and include the end user’s personal contact information so you can
address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.



                                                                                                                BATES003683
                                                                                                      CONFIDENTIAL
              Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 44 of 52

If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,

Ash
Redbubble Content Team

                                        Support Software by Zendesk




                                                                                                        BATES003684
                                                                                                              CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 45 of 52


    #1677547 DMCA ­ August 11, 2016

Submitted                     Received via     Requester
August 11, 2016, 06:45        Mail             Elektra Printz <elektraprintz@gmail.com>

Status       Priority   Group       Assignee
Closed       ­          Content     Keegan Helmbrecht

Content Forms           Rights Holder/Complainant       Trademark
Takedown (Valid)        Elektra Printz                  Yes


Elektra Printz August 11, 2016, 06:45
Hello Redbubble Legal Rep,

1. I have attached a digital file of my signature.
2. I am the owner of the LETTUCE TURNIP THE BEET® trademarks (#4297108, #4454801)
3. Identification of the infringing material:
http://www.redbubble.com/people/323ejoy/works/22772542­turnip­the­beet?grid_pos=1&p=contrast­tank
4. . 815 W. 181st St, NY, NY 10033 REMOVE ALL 10 PRODUCTS
5. I believe in good faith that the material cited above is not authorized by the intellectual property or copyright
owner, its agent, or the law
6. I certify under penalty of perjury that the information provided is accurate and that as the owner of the cited
trademark, I am authorized to make the complaint.

Sincerely,
Elektra

Keegan Helmbrecht August 11, 2016, 14:02
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.

In most cases, these actions bring the matter to a close.

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a
"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify
you at the email address you provided to us and include the end user’s personal contact information so you can
address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

                                             Support Software by Zendesk



                                                                                                                BATES003643
                                                                   CONFIDENTIAL
Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 46 of 52




                                                                    BATES003644
                                                                                                              CONFIDENTIAL
                 Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 47 of 52


    #1963347 Notice of TM Infringement ­ Nov. 14, 2016

Submitted                         Received via     Requester
November 14, 2016, 11:32          Mail             Elektra Printz <legal@lettuceturnipthebeet.net>

Status       Priority   Group       Assignee
Closed       ­          Content     Kate Rickert

Content Forms           Rights Holder/Complainant       Trademark
Takedown (Valid)        ELEKTRA PRINTZ GORSKI           Yes


Elektra Printz November 14, 2016, 11:32
Hello Redbubble Legal Rep,

1. I have attached a digital file of my signature.

2. I am the owner of the LETTUCE TURNIP THE BEET® trademarks #4454801, 4297108, 5064226, 5064227

3. Identification of the infringing material: use of LETTUCE TURNIP THE BEET® in the product title, description,
and meta tags draws a false association with my brand and/or the suggestion of an endorsement or licensing
agreement that does not exist: http://www.redbubble.com/people/mrmediadesigns/works/23828291­lettuce­turnip­
the­beet?grid_pos=3&p=t­shirt REMOVE ALL 6 PRODUCTS from Redbubble.com. DESIGNER IS ADVISED TO
ALSO REMOVED IT IMMEDIATELY FROM HIS PERSONAL WEBSITE.

4. ELEKTRA PRINTZ GORSKI, OWNER/DESIGNER, LETTUCE TURNIP THE BEET®,
LEGAL@LETTUCETURNIPTHEBEET.NET<mailto:LEGAL@LETTUCETURNIPTHEBEET.NET>

5. I believe in good faith that the material cited above is not authorized by the intellectual property or copyright
owner, its agent, or the law

6. I certify under penalty of perjury that the information provided is accurate and that as the owner of the cited
trademark, I am authorized to make the complaint.

Sincerely,
Elektra

Attachment(s):

Kate Rickert November 14, 2016, 11:55                                                                     Internal note
queued for moderation

Kate Rickert November 14, 2016, 11:55
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.

In most cases, these actions bring the matter to a close.

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a
"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify



                                                                                                                BATES003653
                                                                                                           CONFIDENTIAL
               Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 48 of 52

you at the email address you provided to us and include the end user’s personal contact information so you can
address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

                                          Support Software by Zendesk




                                                                                                            BATES003654
                                                                                                           CONFIDENTIAL
               Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 49 of 52


    #2080188 Notice of TM infringement

Submitted                       Received via    Requester
December 12, 2016, 03:57        Mail            Elektra Printz <elektraprintz@gmail.com>

Status    Priority    Group      Assignee
Closed    ­           Content    Kate Rickert

Content Forms        Rights Holder/Complainant        Trademark       Copyright
Takedown (Valid)     Elektra Gorski                   Yes             Yes


Elektra Printz December 12, 2016, 03:57
1 A physical or electronic signature of a person authorized to act on behalf of the owner of the copyright or other
rights that have been allegedly infringed. SEE ATTACHED.

2 Identification of the copyright, trademark or other rights that have been allegedly infringed:
LETTUCE TURNIP THE BEET®: US#4454801, 4297108, 5064226, 5064227

3 The URL or product number(s) used in connection with the sale of the allegedly infringing merchandise: META
TAGS ARE DRAWING A FALSE ASSOCIATION WITH MY BRAND THAT DOES NOT EXIST

http://www.redbubble.com/shop/lettuce+turnip+the+beet

4 Your name, address, telephone number and email address. ELEKTRA PRINTZ GORSKI, ,
legal@lettuceturnipthebeet.net

5 I have a good­faith belief that use of the material in the manner complained of is not authorized by me, the
rights owner. The information in the notification is accurate and, under penalty of perjury, I am authorized to
respond as the owner of the trademarks infringed by you.

Kate Rickert December 12, 2016, 13:27                                                                  Internal note
queued for moderation

Kate Rickert December 12, 2016, 13:27
Dear Ms. Gorski,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:

      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.

In most cases, these actions bring the matter to a close.

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a
"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify
you at the email address you provided to us and include the end user’s personal contact information so you can
address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.



                                                                                                             BATES003645
                                                                                 CONFIDENTIAL
              Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 50 of 52

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

                                        Support Software by Zendesk




                                                                                  BATES003646
                                                                                                        CONFIDENTIAL
              Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 51 of 52


      #2112366 Your Infringement, Dilution, and Unfair Competition of
      Elektra Printz Gorski’s Trademarks

Submitted                    Received via     Requester
December 16, 2016, 18:30     Mail             Rodrick Buckner <rodrick@sjscounsel.com>

Status    Priority   Group     Assignee
Closed    ­          Legal     Jen Goldberg


Content Forms        No CSAT     Rights Holder/Complainant       Trademark
Takedown (Valid)     Yes         Ms. Elektra Printz Gorski       Yes
Other IP (Unfair comp/Consumer rights/Passing off)        Settlement Demand
Yes                                                       Yes


Rodrick Buckner December 16, 2016, 18:30
Please see attached correspondence. Thank you.

Best,

Rodrick T. Buckner

SJS COUNSEL, APC

5757 Wilshire Boulevard, PH­20

Los Angeles, CA 90036

Tel: 310.271.2800

E­mail: Rodrick@sjscounsel.com

Ash Mackey December 18, 2016, 17:10                                                                 Internal note
PRIVILEGED/CONFIDENTIAL

Jimmy,

Please see attached from representatives of Elektra Printz Gorski, regarding Lettuce Turnip the Beet trademark. I
could find no works on the site that referenced the complainant's trademark (including the example provided).

Jen Goldberg January 13, 2017, 16:52                                                                Internal note
Resp from Legal on 13 January 2017

                                          Support Software by Zendesk




                                                                                                          BATES003657
                                                                                                           CONFIDENTIAL
                Case 3:18-cv-00509-RS Document 44-3 Filed 05/13/19 Page 52 of 52


    #2620400 Notice of TM Infringement ­ June 13, 2017

Submitted                Received via     Requester
June 13, 2017, 09:59     Mail             Elektra Printz <legal@lettuceturnipthebeet.net>

Status     Priority   Group      Assignee
Closed     ­          Content    Kate Rickert

Content Forms         Property                           Rights Holder/Complainant        Trademark
Takedown (Valid)      LETTUCE TURNIP THE BEET®           Elektra Printz Gorski            Yes


Elektra Printz June 13, 2017, 09:59
SEE ATTACHED LEGAL NOTICE.

­Elektra

Kate Rickert June 13, 2017, 10:44                                                                      Internal note
work moderated ­

https://www.redbubble.com/people/notsophia/works/26791451­lettuce­turnip­thebeet?grid_pos=1&p=t­
shirt&rbs=1cec05e6­1a1b­4c3b­9e15­ 5cc6cbe24189&ref=shop_grid&style=mens

Kate Rickert June 13, 2017, 10:45
Dear Elektra,

We are contacting you in relation to issues you recently raised with us regarding content on the Redbubble
website. We've reviewed the information contained in your complaint and, in accordance with our policy, we've:


      removed the content you've referred to; and
      written to the relevant end user about your complaint and the content we removed.


In most cases, these actions bring the matter to a close.

As you will be aware from reading our IP/Publicity Rights Policy, the end user now has the opportunity to send us
a "counter notice." A valid counter notice requires, among other things, that the end user declare that they have a
"good faith belief that the material was removed or disabled as a result of mistake or misidentification of the
material to be removed or disabled." If we receive a valid counter notice from the relevant end user, we will notify
you at the email address you provided to us and include the end user’s personal contact information so you can
address the matter directly with that individual.

You will then have 14 days in which to take legal proceedings against the end user, in accordance with our policy.
If you elect not to do so, after 14 days the end user may contact us and ask that we reinstate the content at issue.
If we receive such request and the content otherwise complies with our User Agreement and IP/Publicity Rights
Policy, we may reinstate the content at that time.

Thank you for contacting Redbubble in regards to your concerns.

Regards,
Redbubble Content Team

                                          Support Software by Zendesk




                                                                                                             BATES003647
